              Case 2:18-cv-01253-RAJ Document 133 Filed 10/05/20 Page 1 of 3




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
12
     MERLE NICHOLS, on behalf of himself and all         CASE NO. 2:18-cv-1253 RAJ
13
     others similarly situated,
14                                                       ERRATA REGARDING PLAINTIFF’S
                               Plaintiff,                REPLY TO DEFENDANT’S
15           v.                                          OPPOSITION TO MOTION FOR CLASS
                                                         CERTIFICATION
16   GEICO GENERAL INSURANCE COMPANY,
     a foreign automobile insurance company,
17                                                       [CLERK’S ACTION REQUIRED]
18                          Defendant.

19          On October 2, 2020, Plaintiff filed his Reply to Defendant’s Opposition to Motion for

20   Class Certification (the “Reply”) and an accompanying Motion to Seal. Dkts. #128 & 130,
21   respectively. In the Reply, Plaintiff referenced values which Defendant GEICO asserts relate to
22
     the putative class size, and which are similar to information previously sealed by the Court.
23
     Therefore, Plaintiff has made additional redactions to comply with GEICO’s assertion of
24
     sensitivity and the terms of the Protective Order in place. The corrected copy, reflecting the
25
     additional redactions, is attached as Appendix One hereto.
26

      ERRATA - 1                                                  BADGLEY MULLINS TURNER                    PLLC
                                                                        19929 Ballinger Way NE, Suite 200
      Case No. 2:18-cv-1253 RAJ                                                Seattle, WA 98155
                                                                                TEL 206.621.6566
                                                                                FAX 206.621.9686
              Case 2:18-cv-01253-RAJ Document 133 Filed 10/05/20 Page 2 of 3




            Plaintiff respectfully requests the Clerk of the Court withdraw document number one-
 1

 2   twenty-eight (#128) and replace it with the document attached hereto as Appendix One on the

 3   publicly available Court docket.

 4

 5   DATED this 5th day of October, 2020.
 6
     Presented by:
 7
     BADGLEY MULLINS TURNER PLLC
 8
     /s/ Mark A. Trivett
 9   Duncan C. Turner, WSBA No. 20597
     Mark A. Trivett, WSBA No. 46375
10
     19929 Ballinger Way NE, Suite 200
11   Seattle, WA 98155
     Telephone: (206) 621-6566
12   Email: dturner@badgleymullins.com
     Email: mtrivett@badgleymullins.com
13   Attorneys for Plaintiff
14
     LAW OFFICE OF RANDALL JOHNSON, PLLC
15
     /s/Randall C. Johnson Jr.
16   Randall C. Johnson Jr., WSBA No. 24556
     PO Box 15881
17   Seattle, WA 98115
     Telephone: (206) 890-0616
18   Email: rcjj.law@gmail.com
     Attorney for Plaintiff
19

20
     LAW OFFICE OF RYAN C. NUTE, PLLC
21
     /s/Ryan C. Nute
22   Ryan C. Nute, WSBA No. 32530
     19929 Ballinger Way NE, Suite 200
23   Shoreline, WA 98155
     Telephone: (206) 330-0482
24   Email: ryan@rcnutelaw.com
     Attorney for Plaintiff
25

26

      ERRATA - 2                                               BADGLEY MULLINS TURNER                    PLLC
                                                                     19929 Ballinger Way NE, Suite 200
      Case No. 2:18-cv-1253 RAJ                                             Seattle, WA 98155
                                                                             TEL 206.621.6566
                                                                             FAX 206.621.9686
              Case 2:18-cv-01253-RAJ Document 133 Filed 10/05/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
              I hereby certify under penalty of perjury under the laws of the State of Washington that on
 3   this 5th day of October, 2020 I electronically filed a true and correct copy of the above-titled
     document with the Clerk of the Court using the CM/ECF system which will send notification to
 4   all parties registered with CM/ECF in this matter.
 5
      Joshua Grabel (admitted Pro hac vice)
 6    Jamie L. Halavais (admitted Pro hac vice)
 7    Husch Blackwell LLP
      2415 E. Camelback Road, Suite 420
 8    Phoenix, AZ 85016
      Telephone: 480-824-7900
 9    Email: josh.grabel@huschblackwell.com
      Email: jamie.halavais@huschblackwell.com
10    Attorneys for Defendant
11
      L. Clay Selby , Jr., WSBA #26049
12    LEDGER SQUARE LAW P.S.
      710 Market Street
13    Tacoma, WA 98402
      Telephone: 253-327-1900
14    Email: clay@ledgersquarelaw.com
      Attorneys for Defendant
15

16
                                                   /s/ Yonten Dorjee
17                                                 Yonten Dorjee, Paralegal
                                                   BADGLEY MULLINS TURNER PLLC
18                                                 Email: ydorjee@badgleymullins.com

19

20

21

22

23

24

25

26

      ERRATA - 3                                                  BADGLEY MULLINS TURNER                    PLLC
                                                                        19929 Ballinger Way NE, Suite 200
      Case No. 2:18-cv-1253 RAJ                                                Seattle, WA 98155
                                                                                TEL 206.621.6566
                                                                                FAX 206.621.9686
